Exhibit 10.20

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of the
31st day of December, 2003, by and between ABC BANCORP, a Georgia corporation
(“Employer”), and Cindi H. Lewis, an individual resident of the State of Georgia
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Employer wishes to employ Executive as its Director of Human Resources,
and Executive wishes to continue to serve in such position, on the terms and
conditions set forth herein;

 

WHEREAS, Employer and Executive are parties to that certain Severance Protection
and Non-Competition Agreement dated as of September 1, 1998 (the “Severance
Protection Agreement”), and Employer and Executive each desire to terminate the
Severance Protection Agreement contemporaneous with the execution and delivery
hereof;

 

WHEREAS, Executive desires to be assured of a secure minimum compensation from
Employer for her services over a defined term;

 

WHEREAS, Employer desires to assure the continued services of Executive on
behalf of Employer on an objective and impartial basis and without distraction
or conflict of interest in the event of an attempt by any person or entity to
obtain control of Employer;

 

WHEREAS, Employer desires to provide fair and reasonable benefits to Executive
on the terms and subject to the conditions set forth in this Agreement; and

 

WHEREAS, Employer desires reasonable protection of its confidential business and
customer information which it has developed over the years at substantial
expense and assurance that Executive will not compete with Employer for a
reasonable period of time after termination of her employment with Employer,
except as otherwise provided herein;

 

NOW, THEREFORE, in consideration of these premises, the mutual covenants and
undertakings herein contained, Employer and Executive, each intending to be
legally bound, covenant and agree as follows:

 

1. Termination of Severance Protection Agreement. Notwithstanding any of the
terms and conditions of the Severance Protection Agreement to the contrary with
respect to the termination thereof or otherwise, Employer and Executive hereby
terminate the Severance Protection Agreement, effective as of the date hereof.
Employer and Executive acknowledge and agree that neither party to the Severance
Protection Agreement shall have or possess any rights against or obligations to
the other party thereto with respect to any of the representations,



--------------------------------------------------------------------------------

warranties, covenants and agreements set forth therein. In addition, Employer
and Executive covenant and agree that the termination of the Severance
Protection Agreement and the rights granted therein shall not constitute a
breach thereof or default thereunder or create any further or additional duties
or obligations of the parties thereto.

 

2. Employment. Upon the terms and subject to the conditions set forth in this
Agreement, Employer employs Executive as its Director of Human Resources, and
Executive hereby accepts such employment. Notwithstanding the foregoing, during
the Initial Term (as hereinafter defined) or any Additional Term (as hereinafter
defined) hereof, Employer may, based on reasonable business considerations,
modify the responsibilities or duties of the foregoing position, or at its sole
discretion, assign Executive to other positions; provided, however, that such
duties shall be of the same character as those generally associated with the
office held by Executive.

 

3. Position and Duties. Executive agrees to serve as the Director of Human
Resources of Employer as set forth in Section 2 hereof and to perform such
duties as may reasonably be assigned to her by the Board of Directors (the
“Board”) or the Chief Executive Officer of Employer; provided, however, that
such duties shall be of the same character as those generally associated with
the office held by Executive. Employer shall not, without the written consent of
Executive, relocate or transfer Executive to a location other than a location
within the geographic boundaries of the State of Georgia. During the Initial
Term or any Additional Term of this Agreement, Executive agrees that she will
serve Employer faithfully and to the best of her ability and that she will
devote her full business time, attention and skills to Employer’s business;
provided, however, that the foregoing shall not be deemed to restrict Executive
from devoting a reasonable amount of time and attention to the management of her
personal affairs and investments, so long as such activities do not interfere
with the responsible performance of Executive’s duties hereunder.

 

4. Term. The term of this Agreement shall begin on the date hereof (the
“Effective Date”) and, unless otherwise earlier terminated pursuant to Section 9
hereof, shall end on the date which is one (1) year following the Effective Date
(hereinafter referred to as the “Initial Term”). The Initial Term shall be
extended automatically for an additional one (1) year term (each, an “Additional
Term”) on the last day of the Initial Term or each Additional Term hereof unless
either party hereto gives written notice to the other party not to so extend no
later than ninety (90) days prior to the expiration of the Initial Term or any
subsequent Additional Term, as the case may be, in which case no further
extension shall occur and the term of this Agreement shall end at the end of the
Initial Term or the Additional Term during which such notice not to so extend
was given; provided, however, that, notwithstanding any notice by Employer not
to extend, the term of this Agreement shall not expire prior to the expiration
of twelve (12) months after the occurrence of a Change of Control (as
hereinafter defined); and provided further, however, that this Agreement shall
automatically terminate (and the Initial Term or any Additional Term shall
thereupon end) without notice when Executive attains 65 years of age.

 

2



--------------------------------------------------------------------------------

5. Compensation.

 

(A) Executive shall receive an annual salary of Eighty-Three Thousand, Nine
Hundred & no/100 Dollars ($83,900.00) (“Base Compensation”) payable at regular
intervals in accordance with Employer’s normal payroll practices now or
hereafter in effect. Employer may consider and declare from time to time
increases in the salary it pays Executive and thereby increase the Base
Compensation. Prior to (but not after) a Change of Control, Employer may also
declare decreases in the salary it pays Executive if the operating results of
Employer are significantly less favorable than those for its immediately
preceding fiscal year, and Employer makes similar decreases in the salary it
pays to other executive officers of Employer; provided, however, that Employer
shall not be permitted to decrease Executive’s annual salary below $83,900.00
during the Initial Term hereof. After a Change of Control, Employer shall
consider and declare salary increases based upon the following standards: (1)
inflation; (2) adjustments to the salaries of other senior management personnel;
and (3) past performance of Executive and the contribution which Executive makes
to the business and profits of Employer. Any and all increases or decreases in
Executive’s salary pursuant to this Section 5(A) shall cause the level of Base
Compensation to be increased or decreased by the amount of each such increase or
decrease for purposes of this Agreement. The increased or decreased level of
Base Compensation as provided in this Section 5(A) shall become the level of
Base Compensation for the remainder of the Initial Term or any Additional Term
until there is a further increase or decrease in Base Compensation as provided
herein.

 

(B) In addition to her Base Compensation, Executive shall be awarded, during
each calendar year during the Initial Term or any Additional Term hereof, an
annual bonus (an “Annual Bonus”) either pursuant to a bonus or incentive plan of
Employer or otherwise on terms no less favorable than those awarded to other
executive officers of Employer.

 

6. Other Benefits. So long as Executive is employed by Employer pursuant to this
Agreement, she shall be included as a participant in all present and future
employee benefit, retirement and compensation plans of Employer generally
available to its employees, consistent with her Base Compensation and her
position with Employer, including, without limitation, Employer’s 401(k) Profit
Sharing Plan, and Executive and her dependents shall be included in Employer’s
hospitalization, major medical, disability and group life insurance plans.
Executive acknowledges that, notwithstanding any of the provisions of this
Agreement, any of Employer’s benefit plans and programs may be modified from
time to time and that Employer is not required to continue any plan or program
currently in effect or adopted hereafter; provided, however, that each of the
above benefits shall continue in effect on terms no less favorable than those
for other executive officers of Employer (as permitted by law) during the
Initial Term or any Additional Term hereof (A) unless prior to a Change of
Control, the operating results of Employer are significantly less favorable than
those for its immediately preceding fiscal year, or (B) unless (either before or
after a Change of Control) (1) changes in the accounting or tax treatment of
such plans would materially adversely affect Employer’s operating results or
financial condition, and (2) the Board concludes that modifications to such
plans need to be made to avoid such adverse effects.

 

3



--------------------------------------------------------------------------------

7. Expenses. So long as Executive is employed by Employer pursuant to this
Agreement, Executive shall receive reimbursement from Employer for all
reasonable business expenses incurred in the course of her employment by
Employer upon proper submission to Employer of written vouchers and statements
for reimbursement. [In addition, Employer shall (A) reimburse Executive for all
mileage driven by Executive in her personal automobile in connection with her
duties hereunder in accordance with Employer’s mileage reimbursement policy as
in effect from time to time. Employer shall also use its reasonable best efforts
to provide to Executive a country club membership for business and personal use
and shall pay for all initiation fees and monthly dues related thereto;
provided, however, that, if such membership is not already owned by Executive as
of the date hereof, then such membership shall be and remain the sole property
of Employer.]

 

8 Vacation. Executive shall be entitled to four (4) weeks paid vacation during
each calendar year of Executive’s employment hereunder.

 

9. Termination. Subject to the respective continuing obligations of the parties
hereto, including, without limitation, those set forth in Subsections 11(A),
11(B), 11(C) and 11(D) hereof, Executive’s employment by Employer hereunder may
be terminated prior to the expiration of the Initial Term or any Additional Term
hereof as follows:

 

(A) Employer, by action of the Board [or the Chief Executive Officer of
Employer] and upon written notice to Executive, may terminate Executive’s
employment with Employer immediately for cause. For purposes of this Subsection
9(A), “cause” for termination of Executive’s employment shall exist (a) if
Executive is convicted of (from which no appeal may be taken), or pleads guilty
or nolo contendere to, any act of fraud, misappropriation or embezzlement, or
any felony, (b) if, in the determination of the Board or the Chief Executive
Officer of Employer, Executive has engaged in gross or willful misconduct
materially damaging to the business of Employer (it being understood, however,
that neither conduct pursuant to Executive’s exercise of her good faith business
judgment nor unintentional physical damage to any property of Employer by
Executive shall be a ground for such a determination by the Board), or (c) if
Executive has failed, without reasonable cause, to follow reasonable written
instructions of the Board or the Chief Executive Officer of Employer consistent
with Executive’s position with Employer and, after written notice from Employer
of such failure, Executive at any time thereafter again so fails.

 

(B) Executive, by written notice to Employer, may terminate her employment with
Employer immediately for good reason. For purposes of this Subsection 9(B),
“good reason” for termination shall mean a good faith determination by
Executive, in Executive’s sole and absolute judgment, that any one or more of
the following events has occurred, without Executive’s express written consent:

 

(1) after a Change of Control, a change in Executive’s reporting
responsibilities, titles or offices as in effect immediately prior to the Change
of Control, or any removal of Executive from, or any failure to re-elect
Executive to, any of Executive’s positions that she held immediately prior to
the Change of Control, which has the effect of diminishing Executive’s
responsibility or authority;

 

4



--------------------------------------------------------------------------------

(2) after a Change of Control, a reduction by Employer in Executive’s Base
Compensation as in effect immediately prior to the Change of Control or as the
same may be increased from time to time or a change in the eligibility
requirements or performance criteria under any bonus, incentive or compensation
plan, program or arrangement under which Executive is covered immediately prior
to the Change of Control which adversely affects Executive;

 

(3) at the time of a Change of Control, Employer requires Executive to be based
anywhere other than a job location within the geographic boundaries of the State
of Georgia;

 

(4) after a Change of Control and without replacement by a plan providing
benefits to Executive substantially equal to or greater than those discontinued,
the failure by Employer to continue in effect, within its maximum stated term,
any pension, bonus, incentive, stock ownership, purchase, option, life
insurance, health, accident, disability, or any other employee benefit plan,
program or arrangement in which Executive is participating at the time of the
Change of Control, or the taking of any action by Employer after a Change of
Control that would adversely affect Executive’s participation or materially
reduce Executive’s benefits under any of such plans;

 

(5) after a Change of Control, the taking of any action by Employer that would
materially adversely affect the physical conditions existing at the time of the
Change of Control in or under which Executive performs her employment duties,
provided that Employer may take action with respect to such conditions after a
Change of Control so long as such conditions are at least commensurate with the
conditions in or under which an officer of Executive’s status would customarily
perform her employment duties; or

 

(6) after a Change of Control, a material change in the fundamental business
philosophy, direction and precepts of Employer and its subsidiaries, considered
as a whole, as the same existed prior to the Change of Control.

 

Any event described in Subsection 9(B)(1) through (6) hereof which occurs prior
to a Change of Control but which Executive reasonably demonstrates (x) was at
the request of a third party who has indicated an intention, or taken steps
reasonably calculated, to effect a Change of Control or (y) otherwise arose in
connection with, or in anticipation of, a Change of Control which actually
occurs, shall constitute good reason for purposes hereof, notwithstanding that
it occurred prior to a Change of Control.

 

(C) Executive, upon ninety (90) days written notice to Employer, may terminate
her employment with Employer without good reason.

 

(D) Executive’s employment with Employer shall terminate in the event of
Executive’s death or disability. For purposes of this Agreement, “disability”
shall be defined as Executive’s inability by reason of illness or other physical
or mental incapacity to perform the duties required by her employment for any
consecutive one hundred eighty (180) day period.

 

5



--------------------------------------------------------------------------------

(E) A “Change of Control” shall mean any of the following events:

 

(1) Unless approved by the affirmative vote of at least two-thirds (2/3) of
those members of the Board who are in office immediately prior to the event(s)
and who are not employees of Employer:

 

(a) the merger or consolidation of Employer with, or the sale of all or
substantially all of the assets of Employer to, any person or entity or group of
associated persons or entities; or

 

(b) the direct or indirect beneficial ownership, in the aggregate, of securities
of Employer representing twenty percent (20%) or more of the total combined
voting power of Employer’s then issued and outstanding securities by any person
or entity, or group of associated persons or entities acting in concert, not
affiliated (within the meaning of the Securities Act of 1933, as amended) with
Employer as of the date hereof; provided, however, that the Board may, at any
time and in its sole discretion, increase the ownership percentage threshold of
this item (b) to an amount not exceeding forty percent (40%); or

 

(c) the shareholders of Employer approve any plan or proposal for the
liquidation or dissolution of Employer.

 

(2) A change in the composition of the Board at any time during any consecutive
twenty-four (24) month period such that the “Continuity Directors” cease for any
reason to constitute at least a seventy percent (70%) majority of the Board. For
purposes of this Agreement, “Continuity Directors” shall mean those members of
the Board who either:

 

(a) were directors at the beginning of such consecutive twenty-four (24) month
period; or

 

(b) were elected by, or on the nomination or recommendation of, at least a
two-thirds (2/3) majority of the Board.

 

10. Compensation Upon Termination. In the event of termination of Executive’s
employment with Employer pursuant to Section 9 hereof, compensation shall
continue to be paid by Employer to Executive as follows:

 

(A) In the event of a termination pursuant to Subsection 9(A) or Subsection 9(C)
hereof, compensation provided for herein (including Base Compensation and an
Annual Bonus) shall continue to be paid, and Executive shall continue to
participate in the employee benefit, retirement, compensation plans and other
perquisites as provided in Section 6 hereof, through and including the Date of
Termination (as hereinafter defined) specified in the Notice of

 

6



--------------------------------------------------------------------------------

Termination (as hereinafter defined). Any benefits payable under insurance,
health, retirement and bonus plans as a result of Executive’s participation in
such plans through the Date of Termination specified in the Notice of
Termination shall be paid when due under such plans.

 

(B) In the event of a termination pursuant to Subsection 9(B) hereof,
compensation provided for herein (including Base Compensation and an Annual
Bonus) shall continue to be paid, and Executive shall continue to participate in
the employee benefit, retirement, compensation plans and other perquisites as
provided in Section 6 hereof, through the Date of Termination specified in the
Notice of Termination, and any benefits payable under insurance, health,
retirement and bonus plans as a result of Executive’s participation in such
plans through the Date of Termination specified in the Notice of Termination
shall be paid when due under such plans. In addition, if the event of
termination pursuant to Subsection 9(B) hereof occurs within twelve (12) months
after the date of a Change of Control, then, subject to the terms of Section 13
hereof, (1) Executive shall be entitled to continue to receive from Employer for
one (1) additional 12-month period her Base Compensation at the rates in effect
at the time of termination plus an Annual Bonus in an amount equal to at least
forty percent (40%) of such Base Compensation as of the date of the event of
termination, payable in accordance with Employer’s standard payment practices
then existing; (2) Executive shall be entitled to continue to participate for
one (1) additional 12-month period in each employee welfare benefit plan (as
such term is defined in the Employment Retirement Income Security Act of 1974,
as amended) in which Executive was entitled to participate immediately prior to
the date of her termination, unless an essentially equivalent and no less
favorable benefit is provided by a subsequent employer of Executive, provided
that if the terms of any such employee welfare benefit plan or applicable laws
do not permit continued participation by Executive, Employer will arrange to
provide to Executive a benefit substantially similar to, and no less favorable
than, the benefit she was entitled to receive under such plan at the end of the
period of coverage; (3) Employer shall contribute the maximum contributions
allowable under Employer’s 401(k) Profit Sharing Plan, or any successor plans
thereto, for the benefit of Executive; and (4) Executive shall be entitled to
receive payment from Employer for reasonable relocation expenses if Executive
relocates within five hundred (500) miles of Moultrie, Georgia if such
relocation occurs within one hundred eighty (180) days after the Date of
Termination specified in the Notice of Termination.

 

(C) In the event of a termination pursuant to Subsection 9(D) hereof,
compensation provided for herein (including Base Compensation and an Annual
Bonus) shall continue to be paid, and Executive shall continue to participate in
the employee benefit, retirement, and compensation plans and other perquisites
as provided in Section 6 hereof, (1) in the event of Executive’s death, through
the date of death, or (2) in the event of Executive’s disability, through the
Date of Termination specified in the Notice of Termination. Any benefits payable
under insurance, health, retirement and bonus plans as a result of Executive’s
participation in such plans through the date of death or the Date of Termination
specified in the Notice of Termination, as the case may be, shall be paid when
due under those plans.

 

(D) Employer will permit Executive or her personal representative(s) or heirs,
during a period of ninety (90) days following the Date of Termination of
Executive’s employment by Employer (as specified in the Notice of Termination)
for the reasons set forth in Subsection 9(B) hereof, to purchase all of the
stock of Employer that would be issuable under all outstanding

 

7



--------------------------------------------------------------------------------

stock options, if any, previously granted by Employer to Executive under any
Employer stock option plan then in effect, whether or not such options are then
exercisable, at a cash purchase price equal to the purchase price as set forth
in such outstanding stock options.

 

11. Restrictive Covenants.

 

(A) Executive acknowledges that (1) Employer has separately bargained and paid
additional consideration for the restrictive covenants herein; and (2) Employer
will provide certain benefits to Executive hereunder in reliance on such
covenants in view of the unique and essential nature of the services Executive
will perform on behalf of Employer and the irreparable injury that would befall
Employer should Executive breach such covenants.

 

(B) Executive further acknowledges that her services are of a special, unique
and extraordinary character and that her position with Employer will place her
in a position of confidence and trust with employees of Employer and its
subsidiaries and affiliates and with Employer’s other constituencies and will
allow her access to trade secrets and confidential information concerning
Employer and its subsidiaries and affiliates.

 

(C) Executive further acknowledges that the type and periods of restrictions
imposed by the covenants in this Section 11 are fair and reasonable and that
such restrictions will not prevent Executive from earning a livelihood.

 

(D) Having acknowledged the foregoing, Executive covenants and agrees with
Employer as follows:

 

(1) For a period of two (2) years after the date hereof, Executive shall not
divulge or furnish any confidential information of Employer acquired by her
while employed by Employer to any person, firm or corporation, other than to
Employer or its subsidiaries or upon its or their written request, or use any
such confidential information (which shall at all times remain the property of
Employer) directly or indirectly for Executive’ own benefit or for the benefit
of any person, firm or corporation other than Employer. For purposes hereof, the
term “confidential information” shall mean Employer’s and its subsidiaries’
non-public, confidential or proprietary information, including, without
limitation, any and all tangible and intangible information, whether oral, in
writing or in any other medium, whether developed by Executive or furnished to
Executive by third parties at the direction of Employer, concerning the
policies, plans, procedures or customers of Employer or its subsidiaries or the
business, financial condition, operations, assets, liabilities and contingencies
of Employer or its subsidiaries.

 

(2) Executive hereby agrees that she will not directly or indirectly disclose to
anyone, or use or otherwise exploit for her own benefit or for the benefit of
anyone other than Employer and its subsidiaries any trade secrets (as defined in
§10-1-761 of the Official Code of Georgia Annotated) of Employer or any of its
subsidiaries for as long as they remain trade secrets.

 

8



--------------------------------------------------------------------------------

(3) For a period of one (1) year after termination of Executive’s employment (a)
by Employer for any of the reasons set forth in Subsection 9(A) of this
Agreement, or (b) by Executive pursuant to Section 4 or Subsection 9(C) of this
Agreement, Executive shall not directly or indirectly provide Banking Business
(as hereinafter defined) to, or solicit the Banking Business of, any customer of
Employer or any of its subsidiaries at the time of such provision of services or
solicitation which Executive served either alone or with others while employed
by Employer in any city, town, borough, township, village or other place in
which Executive performed services for Employer while employed by it, or assist
any actual or potential competitor of Employer or any of its subsidiaries to
provide banking or bank-related services to or solicit any such customer’s
banking or bank-related business in any such place. The term “Banking Business”
shall mean the business of operating a financial institution or bank holding
company, including the provision of retail, commercial, trust, mortgage and
investment banking products and services and the management of companies that
provide such products and services, as conducted by Employer and its
subsidiaries during Executive’s employment by Employer.

 

(4) While Executive is employed by Employer and for a period of two (2) years
after termination of Executive’s employment (a) by Employer for any of the
reasons set forth in Subsection 9(A) of this Agreement, or (b) by Executive
pursuant to Section 4 or Subsection 9(C) of this Agreement, Executive shall not,
directly or indirectly, as principal, agent, or trustee, or through the agency
of any corporation, partnership, trade association, agent or agency, engage in
any business or venture which competes with the Banking Business within a
50-mile radius of any office or branch office location of Employer or any of its
subsidiaries as of the date hereof.

 

(5) If Executive’s employment by Employer is terminated for reasons other than
those set forth in Subsection 9(B) of this Agreement, and Executive subsequently
(a) provides Banking Business to, or solicits the Banking Business of, any
customer of Employer or any of its subsidiaries at the time of such provision of
services or solicitation which Executive served either alone or with others
while employed by Employer in any city, town, borough, township, village or
other place in which Executive performed services for Employer while employed by
it, or assists any actual or potential competitor of Employer or any of its
subsidiaries to provide Banking Business to or solicit any such customer’s
Banking Business in any such place, or (b) engages, directly or indirectly, as
principal, agent, or trustee, or through the agency of any corporation,
partnership, trade association, agent or agency, in any business or venture
which competes with the Banking Business within a 50-mile radius of any office
or branch office location of Employer or any of its subsidiaries as of the date
hereof, then Employer may immediately terminate and shall not be required to
continue on behalf of the Executive or her dependents and beneficiaries any
compensation provided for herein (including Base Compensation and any Annual
Bonus) and any employee benefit, retirement and compensation plans and other
prerequisites provided in Section 6 hereof other than those benefits that
Employer may be required to maintain for Executive under applicable federal or
state law.

 

9



--------------------------------------------------------------------------------

(6) If Executive’s employment by Employer is terminated for any of the reasons
set forth in Subsection 9(B) of this Agreement, then Executive may thereafter
(a) provide Banking Business to, or solicit the Banking Business of, any
customer of Employer or any of its subsidiaries at the time of such provision of
services or solicitation which Executive served either alone or with others
while employed by Employer in any location within a 50-mile radius of any office
or branch office location of Employer or any of its subsidiaries as of the date
hereof, or assist any actual or potential competitor of Employer or any of its
subsidiaries to provide Banking Business to or solicit any such customer’s
Banking Business in any such place, or (b) engage, directly or indirectly, as
principal, agent or trustee, or through the agency of any corporation,
partnership, trade association, agent or agency, in any business or venture
which competes with the Banking Business within a 50-mile radius of any office
or branch office location of Employer or any of its subsidiaries as of the date
hereof; provided, however, that if Executive engages in any such activities
after a termination under Subsection 9(B) hereof, then Employer may immediately
terminate and shall not be required to continue on behalf of Executive or her
dependents and beneficiaries any compensation provided for herein (including,
without limitation, Base Compensation, any Annual Bonus and any payments
pursuant to Subsection 10(B) hereof) and any employee benefit, retirement and
compensation plans and other perquisites provided in Section 6 hereof other than
those benefits that Employer may be required to maintain for Executive under
applicable federal or state law.

 

(7) If Executive’s employment by Employer is terminated for any reason or for no
reason, Executive will turn over immediately thereafter to Employer all business
correspondence, letters, papers, reports, customer lists, financial statements,
credit reports or other confidential information or documents of Employer or its
affiliates in the possession or control of Executive, all of which writings are
and will continue to be the sole and exclusive property of Employer or its
affiliates, as the case may be.

 

(E) Executive acknowledges that irreparable loss and injury would result to
Employer upon the breach of any of the covenants contained in this Section 11
and that damages arising out of such breach would be difficult to ascertain.
Executive hereby agrees that, in addition to all other remedies provided at law
or in equity, Employer may petition and obtain from a court of law or equity,
without the necessity of proving actual damages and without posting any bond or
other security, both temporary and permanent injunctive relief to prevent a
breach by Executive of any covenant contained in this Section 11, and shall be
entitled to an equitable accounting of all earnings, profits and other benefits
arising out of any such breach. In the event that the provisions of this Section
11 should ever be deemed to exceed the time, geographic or any other limitations
permitted by applicable law, then such provisions shall be deemed reformed to
the maximum extent permitted thereby.

 

12. Notice of Termination and Date of Termination. Any termination of
Executive’s employment with Employer as contemplated by Section 9 hereof, except
in the circumstances of Executive’s death, shall be communicated by written
notice of termination (the “Notice of Termination”) by the terminating party to
the other party hereto. Any Notice of Termination given pursuant to Subsections
9(A), 9(B) or 9(D) hereof shall indicate the specific

 

10



--------------------------------------------------------------------------------

provisions of this Agreement relied upon and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination. For purposes of this Agreement, “Date of Termination” shall mean:
(A) if Executive’s employment is terminated because of disability, thirty (30)
days after Notice of Termination is given (unless Executive shall have returned
to the performance of Executive’s duties on a full-time basis during such thirty
(30) day period); or (B) if Executive’s employment is terminated for cause, good
reason or pursuant to Subsection 9(C) hereof, the date specified in the Notice
of Termination; provided, however, that if within thirty (30) days after any
such Notice of Termination is given, the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally resolved, either by mutual agreement of the parties or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected).

 

13. Excess Parachute Payments and One Million Dollar Deduction Limit.

 

(A) Notwithstanding anything contained herein to the contrary, if any portion of
the payments and benefits provided hereunder and benefits provided to, or for
the benefit of, Executive under any other plan or agreement of Employer (such
payments or benefits are collectively referred to as the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or would be
nondeductible by Employer pursuant to Section 280G of the Code, the Payments
shall be reduced (but not below zero) if and to the extent necessary so that no
portion of any Payment to be made or benefit to be provided to Executive shall
be subject to the Excise Tax or shall be nondeductible by Employer pursuant to
Section 280G of the Code (such reduced amount is hereinafter referred to as the
“Limited Payment Amount”). Unless Executive shall have given prior written
notice specifying a different order to Employer to effectuate the Limited
Payment Amount, Employer shall reduce or eliminate the Payments, by first
reducing or eliminating those payments or benefits which are not payable in cash
and then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the Determination (as hereinafter defined). Any notice given by Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing Executive’s rights and
entitlements to any benefits or compensation.

 

(B) An initial determination as to whether the Payments shall be reduced to the
Limited Payment Amount pursuant to the Code and the amount of such Limited
Payment Amount shall be made by an accounting firm at Employer’s expense
selected by Employer which is designated as one of the four largest accounting
firms in the United States (the “Accounting Firm”). The Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to Employer and Executive within
thirty (30) days of the Termination Date, if applicable, and if the Accounting
Firm determines that no Excise Tax is payable by Executive with respect to a
Payment or Payments, it shall furnish Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to any
such Payment or Payments. Within ten (10) days of the delivery of the
Determination to Executive, Executive shall have the right to dispute the
Determination (the “Dispute”). If there is no Dispute, the Determination shall
be binding, final and conclusive upon Employer and Executive subject to the
application of Subsection 13(C) below.

 

11



--------------------------------------------------------------------------------

(C) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, Executive either have been made or will not be made by Employer
which, in either case, will be inconsistent with the limitations provided in
Section 13(A) hereof (hereinafter referred to as an “Excess Payment” or
“Underpayment”, respectively). If it is established pursuant to a final
determination of a court or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved that an Excess Payment has been
made, such Excess Payment shall be deemed for all purposes to be a loan to
Executive made on the date Executive received the Excess Payment, and Executive
shall repay the Excess Payment to Employer on demand (but not less than ten (10)
days after written notice is received by Executive), together with interest on
the Excess Payment at the “Applicable Federal Rate” (as defined in Section
1274(d) of the Code) from the date of Executive’s receipt of such Excess Payment
until the date of such repayment. In the event that it is determined (1) by the
Accounting Firm, Employer (which shall include the position taken by Employer,
or together with its consolidated group, on its federal income tax return) or
the IRS; (2) pursuant to a determination by a court; or (3) upon the resolution
of the Dispute to Executive’s satisfaction, that an Underpayment has occurred,
Employer shall pay an amount equal to the Underpayment to Executive within ten
(10) days of such determination or resolution, together with interest on such
amount at the Applicable Federal Rate from the date such amount would have been
paid to Executive until the date of payment.

 

(D) Notwithstanding anything contained herein to the contrary, if any portion of
the Payments would be nondeductible by Employer pursuant to Section 162(m) of
the Code, the Payments to be made to Executive in any taxable year of Employer
shall be reduced (but not below zero) if and to the extent necessary so that no
portion of any Payment to be made or benefit to be provided to Executive in such
taxable year of Employer shall be nondeductible by Employer pursuant to Section
162(m) of the Code. The amount by which any Payment is reduced pursuant to the
immediately preceding sentence, together with interest thereon at the Applicable
Federal Rate, shall be paid by Employer to Executive on or before the fifth
business day of the immediately succeeding taxable year of Employer, subject to
the application of the limitations of the immediately preceding sentence and
this Section 13. Unless Executive shall have given prior written notice
specifying a different order to Employer to effectuate this Section 13, Employer
shall reduce or eliminate the Payments in any one taxable year of Employer by
first reducing or eliminating those payments or benefits which are not payable
in cash and then by reducing or eliminating cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the Section 162(m) Determination (as hereinafter defined).
Any notice given by Executive pursuant to the immediately preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing Executive’s rights and entitlements to any benefits or
compensation.

 

(E) The determination as to whether the Payments shall be reduced pursuant to
Section 13(D) hereof and the amount of the Payments to be made in each taxable
year after the application of Section 13(D) hereof shall be made by the
Accounting Firm at Employer’s expense. The Accounting Firm shall provide its
determination (the “Section 162(m)

 

12



--------------------------------------------------------------------------------

Determination”), together with detailed supporting calculations and
documentation to Employer and Executive within thirty (30) days of the
termination date specified in the Notice of Termination. The Section 162(m)
Determination shall be binding, final and conclusive upon Employer and
Executive.

 

14. Payments After Death. Should Executive die after termination of her
employment with Employer while any amounts are payable to her hereunder, this
Agreement shall inure to the benefit of and be enforceable by Executive’s
executors, administrators, heirs, distributees, devisees and legatees, and all
amounts payable hereunder shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee or other designee or, if there is no
such designee, to her estate.

 

15. Full Settlement and Legal Expenses. The respective obligations of the
parties hereto to make payments or otherwise to perform hereunder shall not be
affected by any rights of set-off, counterclaim, recoupment, defense or other
claim, right or action which one party hereto may have against the other party
hereto. In no event shall Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts which may be payable
to Executive by Employer hereunder. If any legal action, proceeding in
arbitration or other proceeding is brought for the enforcement of this
Agreement, or because of any alleged dispute, breach, default or
misrepresentation in connection with any provision of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, court costs and all expenses incurred in that action
or proceeding, even if not taxable as court costs, plus in each case interest at
the Applicable Federal Rate, in addition to any other relief to which such party
or parties may be entitled.

 

16. Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:

  

Cindi Lewis

    

P. O. Box 391

    

Moultrie, Georgia 31776

If to Employer:

  

ABC Bancorp

    

24 2nd Avenue, S.E.

    

Moultrie, Georgia 31768

    

Attention: Chief Executive Officer

 

or to such address as either party hereto may have furnished to the other party
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

 

17. Governing Law. The validity, interpretation and performance of this
Agreement shall be governed by the laws of the State of Georgia, without giving
effect to the conflicts of laws principles thereof.

 

13



--------------------------------------------------------------------------------

18. Successors. Employer shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Employer, by agreement in form
and substance reasonably satisfactory to Executive, to expressly assume and
agree to perform this Agreement in the same manner and same extent that Employer
would be required to perform it if no such succession had taken place. Failure
of Employer to obtain such agreement prior to the effectiveness of any such
succession shall be a material, intentional breach of this Agreement and shall
entitle Executive to terminate her employment with Employer for good reason
pursuant to Subsection 9(B) hereof. As used in this Agreement, “Employer” shall
mean Employer as hereinbefore defined and any successor to its business or
assets as aforesaid.

 

19. Modification and Waiver. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by Executive and Employer. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of dissimilar provisions or conditions at the same or
any prior subsequent time. No agreements or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.

 

20. Severability. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

21. Counterparts. This Agreement may be executed (and delivered via facsimile)
in one or more counterparts, each of which shall be deemed an original, and all
of which together shall constitute one and the same Agreement.

 

22. Assignment. This Agreement is personal in nature, and neither party hereto
shall, without the prior written consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder except as provided in Sections
14 and 18 above. Without limiting the foregoing, Executive’s right to receive
compensation hereunder shall not be assignable or transferable, whether by
pledge, creation of a security interest or otherwise, other than a transfer by
her will or by the laws of descent or distribution as set forth in Section 14
hereof, and in the event of any attempted assignment or transfer contrary to
this Section 22, Employer shall have no liability to pay any amounts so
attempted to be assigned or transferred.

 

23. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.

 

24. Construction. Whenever the singular number is used in this Agreement and
when required by the context, the same shall include the plural and vice versa,
and the masculine gender shall include the feminine and neuter genders and vice
versa. The headings in this Agreement are for convenience only and are in no way
intended to describe, interpret, define or limit the scope, extent or intent of
this Agreement or any of its provisions.

 

[Signatures Next Page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has executed, sealed and delivered this Agreement,
and Employer has caused this Agreement to be executed, sealed and delivered, all
as of the day and year first above set forth.

 

        ABC BANCORP            

By:

 

/s/ Kenneth J. Hunnicutt

--------------------------------------------------------------------------------

   

[Corporate Seal]

     

Kenneth J. Hunnicutt,

               

Chief Executive Officer

   

Attest:

 

/s/ Debbie Boyd

--------------------------------------------------------------------------------

               

Debbie Boyd, Assistant Corporate Secretary

                       

/s/ Cindi H. Lewis

--------------------------------------------------------------------------------

  (SEAL)             Cindi H. Lewis    

 

 

15